The plaintiffs in error, for convenience referred to as the defendants, were by a verdict of a jury in the county court of Blaine county found guilty of manufacturing whisky, with the punishment of each fixed at a fine of $50 and imprisonment in the county jail for 30 days. This record comprises 360 pages, an unusually long record in a liquor case. Of the numerous assignments of error, a number of which have more or less merit, but one need be noticed:
The evidence is insufficient to support the verdict. No whisky was found in the possession of the defendants, or in the possession of any other person thereabouts; there was no evidence of any sale of liquor; no bottles or containers were found which appeared to be used for that purpose. All that was produced were certain metal tubes, a keg, a wash boiler, and gas stove found at different places on and about the premises of the defendants, which if assembled could have been used to make whisky. There was no indication that these things had been recently assembled or used for that or any other purpose. Some unfermented grain mixture which might have been mash was found on the ground in a hog pen on the place. Under the evidence, if any offense at all was committed, it was at most only an attempt to manufacture liquor; even so the evidence adduced would have been insufficient to support a verdict for that offense.
The rules of evidence in whisky cases are the same as in other cases. The corpus delicti must be proved, and a conviction for manufacturing whisky, based on suspicion — a mere showing that there were found on the defendants' premises implements and materials which could have been assembled and used for making whisky, without any evidence whatever indicating that any was made — is insufficient. *Page 172 
The judgment of the trial court is reversed.
DOYLE and EDWARDS, JJ., concur.